Case 3:15-cv-07658-MAS-LHG Document 559-22 Filed 05/20/20 Page 1 of 3 PageID: 16987



   SEEGER WEISS LLP
   CHRISTOPHER A. SEEGER
   JENNIFER R. SCULLION
   55 Challenger Road, 6th Floor
   Ridgefield Park, NJ 07660
   Telephone: 212/584-0700
   212/584-0799 (fax)

   Local Counsel
   ROBBINS GELLER RUDMAN
    & DOWD LLP
   JAMES E. BARZ
   FRANK A. RICHTER
   200 South Wacker Drive, 31st Floor
   Chicago, IL 60606
   Telephone: 312/674-4674
   312/674-4676 (fax)
   Lead Counsel for Plaintiffs

   [Additional counsel appear on signature page.]

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

   In re VALEANT PHARMACEUTICALS ) Master No. 3:15-cv-07658-MAS-LHG
   INTERNATIONAL, INC. SECURITIES )
   LITIGATION                     ) CLASS ACTION
                                  )
                                  ) Judge Michael A. Shipp
   This Document Relates To:      ) Magistrate Judge Lois H. Goodman
                                  ) Special Master Dennis M. Cavanaugh,
          ALL ACTIONS.            ) U.S.D.J. (ret.)
                                  )
                                    NOTICE OF DIAL-IN
                                    INFORMATION TO LISTEN TO
                                    THE FINAL APPROVAL HEARING




   4821-0122-2844.v1
Case 3:15-cv-07658-MAS-LHG Document 559-22 Filed 05/20/20 Page 2 of 3 PageID: 16988



   TO: ALL PARTIES, INCLUDING ALL CLASS MEMBERS, AND THEIR
       ATTORNEYS OF RECORD

            PLEASE TAKE NOTICE that anyone wishing to listen to the Final Approval

   Hearing, scheduled for May 27, 2020, at 10:00 a.m. Eastern Daylight Time, may do so

   through the following participant access numbers:

                       Toll-Free (US & Canada):          (888) 567-1603

                       International Dial-In (Toll):     (862) 298-0702

   DATED: May 20, 2020                             SEEGER WEISS LLP
                                                   CHRISTOPHER A. SEEGER
                                                   JENNIFER R. SCULLION


                                                            s/ Christopher A. Seeger
                                                          CHRISTOPHER A. SEEGER

                                                   55 Challenger Road, 6th Floor
                                                   Ridgefield Park, NJ 07660
                                                   Telephone: 212/584-0700
                                                   212/584-0799 (fax)
                                                   cseeger@seegerweiss.com
                                                   jscullion@seegerweiss.com

                                                   Local Counsel
                                                   ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
                                                   DARREN J. ROBBINS
                                                   THEODORE J. PINTAR
                                                   655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
                                                   Telephone: 619/231-1058
                                                   619/231-7423 (fax)




                                                   -1-
   4821-0122-2844.v1
Case 3:15-cv-07658-MAS-LHG Document 559-22 Filed 05/20/20 Page 3 of 3 PageID: 16989




                                        ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                        JAMES E. BARZ
                                        FRANK A. RICHTER
                                        200 South Wacker Drive, 31st Floor
                                        Chicago, IL 60606
                                        Telephone: 312/674-4674
                                        312/674-4676 (fax)

                                        ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                        JACK REISE
                                        ROBERT J. ROBBINS
                                        KATHLEEN B. DOUGLAS
                                        120 East Palmetto Park Road, Suite 500
                                        Boca Raton, FL 33432
                                        Telephone: 561/750-3000
                                        561/750-3364 (fax)

                                        Lead Counsel for Plaintiffs




                                       -2-
   4821-0122-2844.v1
